676 S.E.2d 46 (2009)
ESTATE OF Randy Bennett FREEMAN, Employee, Deborah Lynn Freeman, Fiduciary
v.
J.L. ROTHROCK, INC., Employer,
North American Specialty, Carrier,
Aequicap Claims Services, Inc. (formerly Claims Control, Inc.), Administrator.
No. 163A08.
Supreme Court of North Carolina.
May 1, 2009.
Jay Gervasi, P.A., by Jay A. Gervasi, Jr., Greensboro, for plaintiff-appellant.
Brooks, Stevens & Pope, P.A., by Joy H. Brewer and Ginny P. Lanier, Cary, for defendant-appellees.
PER CURIAM.
The decision of the Court of Appeals is reversed for the reasons stated in the dissenting opinion, and the case is remanded to the Court of Appeals for consideration of the remaining assignments of error. Discretionary review was improvidently allowed as to the additional issues.
REVERSED AND REMANDED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.